                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                            March 25, 2020
                        UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JOSEPH R VALENTINO,                          §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL ACTION NO. 4:20-CV-304
                                             §
UNITED STATES MARSHAL,                       §
                                             §
        Respondent.                          §

                                        ORDER

      The Court ORDERS that Respondent must file a response to Valentino’s

emergency renewed motion for release (Dkt. 17) on or before Tuesday, March 31, 2020.

      The Clerk will provide copies of this order to the parties.

      SIGNED this day 25th day of March, 2020.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




1/1
